Citation Nr: 0122625	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  The evaluation of bilateral varicose veins.

2.  Entitlement to a compensable rating for anemia with history 
of blackout spells.

3.  Entitlement to a compensable rating for chronic sinusitis.

4.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to December 
1988, when she received a general discharge.

This case previously came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans (VA), Regional 
Office (RO), which granted service connection for bilateral 
varicose veins and initially assigned a noncompensable disability 
evaluation.  That decision also denied claims for depression, 
anemia and sinusitis.  The veteran presented testimony at a 
personal hearing held by the Hearing Officer at the local VARO in 
October 1996.  By decision dated in May 1997, an increased rating 
to 10 percent was granted for bilateral varicose veins.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant is presumed to be 
seeking the maximum rating allowed).  Service connection for PTSD 
was denied in a February 1998 rating decision.

The veteran presented testimony at a videoconference hearing held 
by a Member of the Board, Michael D. Lyon, in January 1999.  It 
is noted that the veteran provided testimony relevant to the 
issue of entitlement to an increased initial evaluation for 
bilateral varicose veins at that time.  Thereafter, in an August 
1999 decision, the Board granted service connection for 
sinusitis.  The Board also remanded for further development the 
issues of entitlement to an increased rating for varicose veins; 
service connection for an acquired psychiatric disorder, 
including PTSD and depression; and service connection for anemia 
with blackouts.

This case also comes to before the Board on appeal from a 
subsequent, April 2000, rating decision.  In that decision, 
service connection for PTSD and for anemia with blackouts was 
granted, and initial ratings of 10 percent and 0 percent were 
assigned, respectively.  That decision also assigned an initial 
noncompensable evaluation for sinusitis.  Finally, the April 2000 
decision confirmed the 10 percent rating for bilateral varicose 
veins for the period from October 26, 1995 to January 11, 1998, 
but granted separate 10 percent ratings for varicose veins of 
each leg effective from January 12, 1998.  The veteran disagreed 
with the ratings assigned.  The case was thereafter returned to 
the Board.

In a written statement to the Board dated in October 2000, the 
veteran's representative requested a videoconference hearing.  
The request was granted, and in November 2000, the Board remanded 
the case to the RO for the scheduling such hearing.  The veteran 
and her spouse presented testimony at a videoconference hearing 
before a Member of the Board, Thomas J. Dannaher, in January 
2001.  At that time, the veteran again provided testimony 
pertaining to the issue of entitlement to an increased initial 
evaluation for bilateral varicose veins.  She further indicated 
that she would be faxing directly to the Board copies of her VA 
medical records through January 2001.  The veteran's appeal was 
held in abeyance pending the submission of additional medical 
evidence.

Under the applicable regulation, the appellant or representative 
may submit additional evidence pertinent to the claims on appeal 
if it is received by the Board within 90 days after her claim is 
transferred to the Board for appellate review, or until the date 
the appellate decision is promulgated by the Board, whichever 
comes first.  In addition, any evidence which is submitted at a 
hearing on appeal which was requested during such period will be 
considered to have been received during such period even though 
the hearing may have been held following the expiration of the 
period.  38 C.F.R. § 20.1304(a) (2000).
On February 2, 2001, the Board received copies of VA treatment 
records of the veteran dated in January 2001 with a signed waiver 
of initial consideration by the agency of original jurisdiction.  
As this additional evidence was specifically requested during the 
course of the veteran's January 2001 personal hearing, it has 
been accepted by the Board.  38 C.F.R. § 20.1304 (a) (2000).

On July 13, 2001, the Board received additional copies of VA 
treatment records of the veteran from 1999 to 2001.  Later that 
month, the veteran's accredited representative submitted on her 
behalf a waiver of initial consideration by the agency of 
original jurisdiction.  As this evidence was also specifically 
requested during the course of the veteran's January 2001 
personal hearing, it has also been accepted by the Board.  
38 C.F.R. § 20.1304 (a) (2000).

Because testimony pertinent to the veteran's bilateral varicose 
veins claim was presented at separate hearings held by different 
Board Members, the issue has been assigned to and will be decided 
by a panel of three Board Members, which includes both Michael D. 
Lyon and Thomas J. Dannaher, pursuant to 38 C.F.R. § 19.3 (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's bilateral varicose veins and anemia claims has been 
obtained by the agency of original jurisdiction.

2.  The VA Schedule for Rating Disabilities pertaining to the 
Cardiovascular System was amended effective January 12, 1998.

3.  The veteran filed her 'original' claims for service 
connection for bilateral varicose veins and anemia on October 26, 
1995.

4.  The 'old' rating criteria for evaluation of bilateral 
varicose veins are more favorable insofar as they provide for a 
higher evaluation for the veteran's bilateral varicose veins.

5.  Throughout the appeal period, the veteran's bilateral 
varicose veins have been manifested by varicosities of the lower 
extremities above and below the knee with complaints of 
persistent pain on exertion, and occasional edema; severe 
disability, with secondary involvement of the deep circulation, 
as demonstrated by Trendelburg's and Perthe's tests, with 
ulceration, stasis pigmentation or dilatation of the major veins 
or persistent edema is not shown.

6.  Throughout this appeal period, the veteran's anemia has been 
essentially asymptomatic and controlled with iron replacement 
therapy.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 30 percent 
disability evaluation, and no more, for bilateral varicose veins 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, Diagnostic Code 7120 (in effect prior to January 12, 
1998).

2.  The criteria for assignment of an initial compensable 
disability evaluation for 
service-connected anemia with history of blackout spells are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, Diagnostic Code 7700 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
implementing VCAA were published August 29, 2001.  See 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

The VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The RO has already obtained adequate examinations with regard to 
the nature and extent of the veteran's service-connected 
bilateral varicose veins and anemia with blackout spells.  
Moreover, the veteran has been specifically apprised of the 
evidence considered in rating decisions, the statement of the 
case and supplemental statements of the case.  She has also been 
afforded personal hearings at both the RO and Board levels.  
Following her January 2001 Board hearing, the veteran also 
submitted copies of her most recent VA treatment records.  
Accordingly, the Board finds that VA has satisfied the duties to 
assist and to notify the veteran of the evidence necessary to 
substantiate and complete these claims.  See 38 U.S.C. § 5103A 
(West Supp. 2001); See 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  When a question arises as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  In evaluating the severity of a 
particular disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2000).  

As a preliminary matter, the Board observes that the Court has 
held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased rating 
of a service-connected condition.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court noted that a claim for increased 
rating is a new claim, which is based upon facts different from 
those relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement with 
the initial rating awards and never ultimately resolved until the 
Board decision on appeal.  See Fenderson at 125 (citations 
omitted).  At the time of an initial rating, "separate ratings 
can be assigned for separate periods of time based on the facts 
found," a practice known as "staged" ratings."  See Fenderson at 
126 (citing 38 C.F.R. §§ 3.400, 3.500).  The bilateral varicose 
veins and anemia issues presently before the Board involve 
initial ratings.

i.  Bilateral Varicose Veins

In conjunction with the present appeal, the veteran was afforded 
VA examination in March 1996.  At that time, she stated that she 
wore support hose and had tingling and swelling in the backs of 
both legs when she stood for prolonged periods.  Physical 
examination revealed patches of superficial varicosities along 
the right leg, measuring 3-centimeters by 6-centimeters.  A 2-
centimeter patch of superficial varicosities was noted 
posteriorly on the left thigh.  About the left and the right 
ankles were 7-centimeters by 3-centimeters and 8-centimeters by 
9-centimeters patches of spidery superficial varicosities.  The 
right ankle also had 10-centimeters by 6-centimeters and 6-
centimeters by 3-centimeters patches of superficial varicosities.  
There was no evidence of ulceration, no stasis pigmentation or 
dermatitis, and no dilatation of the major veins.  The diagnostic 
finding was noted to be patches of superficial varicosities above 
and below the left knee, as well as below the right knee.

By decision issued in April 1996, the RO granted service 
connection and assigned a noncompensable disability evaluation 
for bilateral varicose veins from October 26, 1995.  The veteran 
then timely completed an appeal with respect to the rating 
assigned.

The veteran presented testimony at a personal hearing held by the 
Hearing Officer at the local VARO in October 1996.  She testified 
that she wore support hose as treatment for her varicose veins.  
She also noted that her disability required her to take frequent 
breaks from her job as a cosmetologist because of the pain in her 
legs.  The veteran also reported that she experiences numbness 
and cramps at night, as well as constant pain.  At the conclusion 
of the hearing, the veteran submitted copies of post-service 
treatment records developed by the service department between 
1989 and 1991.  However, these records pertain to a disorder not 
currently at issue on appeal.

By decision and supplemental statement of the case issued in May 
1997, the Hearing Officer granted a 10 percent rating for 
bilateral varicose veins from October 26, 1995.

In September 1997, the veteran was afforded VA examination by the 
same examiner who saw her in 1996.  The examination report noted 
that since the previous examination, the veteran reported that 
her legs became much worse in that they cramp and swell when she 
runs.  The veteran indicated that she was unable to run, and was 
limited in walking.  In addition, she noted that her varicose 
veins have extended to above the knee and on the back of both 
legs.  She also noted that she is required to wear support hose.  
Physical examination revealed superficial varicosities on both 
thighs and legs.  On the left leg, the lesser saphenous, below 
the knee, was dilated to 2-centimers in the left calf.  There was 
also 2+ pitting pretibial and ankle edema.  The calf 
circumference was 37-centimeters, bilaterally.  Venous Dopplers 
were suggested.

Additional VA outpatient treatment records developed between 1995 
and 1997 were thereafter obtained.  These included a May 1997 
report of treatment for complaints relative to varicose veins and 
shin pain on exercise.  Physical examination at that time 
revealed very small veins, subcutaneous, on the lateral aspect of 
both thighs.  There were no varicosities in the calf region.  She 
was advised to wear support hose as needed and to reduce her 
exercise level from 3-miles in 30 minutes to 2-miles in 30 
minutes.

The RO confirmed and continued the 10 percent evaluation assigned 
for bilateral varicose veins in a November 1997 rating decision.

In January 1999, the veteran presented testimony at a 
videoconference hearing held by one of the undersigned Members of 
the Board, Michael Lyon.  With respect to her varicose veins, the 
veteran stated that they had gotten worse.  She noted that she 
had been experiencing cramping, as well as a sensation of 
piercing-type pins and needle pain, in the back of her legs.  She 
noted that she was working as a paralegal in a law firm; this 
employment permitted her to walk, sit or stand and did not 
confine her to one area.

In August 1999, the Board remanded the veteran's bilateral 
varicose veins claim to the RO for initial consideration of the 
revised diagnostic criteria pertaining to Disease of the Arteries 
and Veins, including varicose veins.  See 38 C.F.R. Part 4, 
Diagnostic Code 7120 (revised as of January 12, 1998).

In February 2000, the veteran was afforded VA examination of her 
varicose veins of the lower extremities.  She complained of both 
a problem with appearance, as well as a burning, stinging 
sensation with prolonged standing.  On physical examination of 
the right leg, it was noted that, about the right lateral aspect 
of the upper calf, there was a faintly visible tortuous vein 
extending over an area of approximately 2-inches, as well as a 
nest of faintly visible but nonraised veins below this 
approximately 3-inches by 
2-inches.  These were noted to be nontender without evidence of 
skin breakdown or ulceration; rather, it was noted to be simply 
with faint bluish discoloration under the skin.  On the lateral 
aspect of the right lower thigh, there was a one-inch, slightly 
raised but compressible, varicosity without evidence of skin 
breakdown ulceration and without unusual tenderness.  On the left 
leg, there was a nest of faintly visible, but nonraised, veins on 
the lateral posterior aspect of upper thigh, and then an 
approximately 2-inches tortuous, nonraised, faintly visible 
varicosity over the lateral posterior aspect of the knee.  
Posteriorly and about the lower third of the thigh was a 1-inch 
by 1-inch raised and compressible, but non-ulcerated, varicosity 
that was slightly tender to palpation.  The skin was otherwise 
warm and dry, without evidence of ulceration or depigmentation.  
Pulses were present in the lower extremities and normal.  There 
was no evidence of edema.  Eight color photographs of the 
veteran's legs, consisting of side, front and back views, were 
included.  The diagnosis was bilateral varicose veins of the 
lower extremities.

By rating decision in April 2000, the RO confirmed and continued 
the 10 percent rating for bilateral varicose veins from October 
26, 1995 to January 11, 1998, but granted separate 10 percent 
ratings for varicose veins of each leg effective from January 12, 
1998.

In January 2001, the veteran and her spouse presented testimony 
at a videoconference hearing held before Board Member Thomas J. 
Dannaher.  As to her varicose veins, she indicated that they 
looked worse than they had previously.  Specifically, she noted 
that she was no longer able to wear skin tone hose because the 
veins showed through and embarrassed her.  She noted that she 
still had swelling and pain in her legs, temporarily relieved by 
taking Motrin or Midol, elevating the legs, or soaking in hot 
water with a little mint or Epsom salt at least once a week.  She 
indicated that the disability had progressed to the point where 
she was no longer able to fully perform as a cosmetologist; 
specifically, she noted that that position required prolonged 
standing and that she could not do the work sitting.  Through VA 
vocational rehabilitation, she was able to go back to school and 
become a paralegal.  Her paralegal job has alleviated some of the 
pain because there no longer was a great amount of stress on her 
legs and she was able to get up and walk around or sit when she 
needed to do so.  She described her right leg as being worse.  
She noted that if the day before was strenuous, such as when she 
did yardwork, she felt the effects on the following day.  
Specifically, she indicated that her legs became tingling, and 
that in the right one there was a lot of pain behind the kneecap 
area.  This would force her to sit down, and she was unable to 
get a lot of work done.

On July 13, 2001, the Board received additional copies of VA 
treatment records of the veteran dated from 1999 to 2001.  A 
January 2001 Nursing Note reflects that the veteran was seen with 
complaints of varicose veins.  Specifically, she indicated that 
her veins were getting bigger, and swelling more.  She further 
indicated that her circulation had gotten worse and that she was 
having pain that she rated as a 5 on a scale from 1 to 10.

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
During the pendency of this appeal, the criteria for evaluating 
cardiovascular disabilities were changed and the new regulations 
became effective on January 12, 1998.  See 62 Fed. Reg. 65207 
(1997).  Where a law or regulation changes after a claim is filed 
or reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or regulation 
most favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, in a precedent opinion of the VA Office of 
the General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine whether 
the intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of the 
regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000); see also 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).

Under the "old" version of Diagnostic Code 7120, in effect prior 
to January 12, 1998, a 10 percent rating was warranted for 
moderate disability, varicosities of the superficial veins below 
the knees, with symptoms of pain and cramping on exertion, 
unilateral or bilateral.  Moderately severe disability, involving 
superficial veins above and below the knee, with varicosities of 
the long saphenous, ranging in size from one to two centimeters 
in diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation warranted a 20 
percent rating when unilateral and 30 percent when bilateral.  
Severe disability, involving superficial veins above and below 
the knee, with involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation, with 
edema and episodes of ulceration, no involvement of deep 
circulation, warranted a 40 percent rating when unilateral and a 
50 percent rating when bilateral.  Pronounced disability, with 
the findings for the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation, warranted a 50 
percent rating when unilateral and a 60 percent rating when 
bilateral.  38 C.F.R. Part 4, Diagnostic Code 7120 (1997).  The 
diagnostic code further directs that severe varicosities below 
the knee with ulceration, scarring, or discoloration and painful 
symptoms will be rated as moderately severe.  38 C.F.R. Part 4, 
Diagnostic Code 7120, Note (1997).

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of the 
extremity or compression hosiery warrants a 10 percent rating.  A 
20 percent rating is warranted for persistent edema, incompletely 
relieved by elevation of an extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 percent 
rating is warranted for massive, board-like edema with constant 
pain at rest.  38 C.F.R. Part 4, Diagnostic Code 7120 (2000).  
The foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each involved 
extremity is to be evaluated separately and the ratings combined 
(under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  38 C.F.R. Part 4, Diagnostic Code 7120, 
Note (2000).
The Board finds that a disability evaluation of 30 percent under 
the "old" rating criteria is warranted.  Evaluation of the 
lower extremities separately under the "new" version of the 
rating criteria does not afford the veteran an equal or higher 
disability evaluation.  The medical evidence of record reflects 
that the veteran has consistently been seen with varicosities 
above and below the knee with complaints of pain and cramping on 
use.  The varicosities have been seen in large patches above and 
below the knee of each leg with pitting edema observed on VA 
examination in 1997.  While there has been no mention of 
involvement of the long saphenous vein, the exhibited symptoms 
closely approximate the criteria for a 30 percent evaluation.  
However, the varicose veins are not severe.  There is no evidence 
of skin breakdown, marked distortion and sacculation, involvement 
of deep circulation or ulceration as to support assignment of a 
50 percent evaluation.  Therefore, a disability evaluation of 30 
percent, but no more, is warranted under the "old" version of 
Diagnostic Code 7120.

The Board finds that evaluation of the varicose veins under the 
"new" version of the rating criteria does not afford the 
veteran an equal or higher combined disability evaluation.  As 
noted above, the revised regulation has resulted in award of 10 
percent for each leg with an added bilateral factor of 1.9 
percent as of January 12, 1998.  This would not equal or 
approximate the evaluation of 30 percent under the "old" 
version.  See 38 C.F.R. § 4.25 (2000).

The record does not reflect that a rating in excess of 10 percent 
for each leg is warranted under the new criteria.  Although the 
veteran continues to complain of pain and swelling, the most 
recent VA examination report, which included color photographs of 
her lower extremities, reflects that her veins are faintly 
visible and faintly bluish in color in some areas.  The February 
2000 VA examiner noted that the veteran's skin was otherwise warm 
and dry, without evidence of ulceration or depigmentation.  
Pulses were present in the lower extremities and normal.  There 
was no evidence of edema.  Overall, she does not manifest the 
symptoms, i.e. persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning of stasis 
pigmentation or eczema, required for the next higher evaluation 
under the "new" version of Diagnostic Code 7120 for either 
lower extremity.  

ii.  Anemia with Blackout Spells

Review of the service medical records reveals that the appellant 
was diagnosed in August 1987 with severe iron deficiency anemia.  
She was prescribed an iron supplement; subsequent laboratory 
testing conducted in August 1988 revealed normal values for 
hemoglobin and hematocrit as indicated by the examiner who 
conducted the October 1988 separation examination.  However, the 
examiner noted that the appellant was still symptomatic.

Post-service medical records indicate that the appellant had low 
red blood cell values and indices in 1991.  A VA clinic note, 
dated in January 1996, indicated that the appellant was thought 
to be suffering from thalassemia.  A March 1996 VA clinic note 
indicated that the appellant continued to be prescribed an iron 
supplement.  

In August 1999, the Board remanded the case to the RO in part for 
the purpose of determining the nature of the veteran's anemia.

The veteran was afforded a VA examination in February 2000.  The 
examination report reflects that the examiner reviewed the record 
and determined that a blood disorder was first noted in service.  
Mild iron deficiency anemia related to irregular menses was 
diagnosed, and was treated with iron.  On present examination, 
the veteran was noted to not be anemic, but reported that she was 
taking iron replacements.  Laboratory findings indicated a 
hemoglobin level of 12.7-grams.  The examiner indicated that 
without rechecking her after discontinuation of iron, he had no 
way of saying whether the veteran would be anemic off iron 
therapy.  History of iron deficiency anemia was diagnosed.

Based on the foregoing, the RO granted service connection and 
assigned a noncompensable disability evaluation for anemia with 
history of blackout spells in an April 2000 rating decision.  The 
effective date of the evaluation was October 26, 1995.

Under the provisions of 38 C.F.R. § 4.117, DC 7700, a 100 percent 
rating is warranted for anemia if diagnostic testing reveals 
hemoglobin of 5 gm/100 ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest.  A 70 percent 
rating applies if anemia is manifested by hemoglobin of 7 gm/100 
ml or less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months).  Anemia is rated 
as 30 percent disabling if the hemoglobin is 8 gm/100 ml or less, 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  Anemia is rated at 10 
percent if the hemoglobin is 10 gm/100 ml or less with findings 
such as weakness, easy fatigability, or headaches. Anemia is 
rated noncompensable if manifested by hemoglobin of 10gm/100 or 
less, asymptomatic.  38 C.F.R. § 4.117, Diagnostic Code 7700 
(2000).

During the course of her January 2001 videoconference hearing, 
the veteran indicated that she believed that her service-
connected anemia was far more disabling than its current 
disability evaluation suggests.  Specifically, the veteran 
indicated that although she takes iron pills, she continues to 
have dizzy spells and some blackout spells, a lot of times, at 
least once a month.  She noted that she experiences tiredness, 
weakness, and has a real low amount of energy; she stated, "I'm 
not able to function every day at full speed."  She further 
noted that she experiences a sense of being cold all of the time, 
to the point where she wears sock and long underwear, as well as 
sweater, all of the time.

After a review of the record, the Board finds that entitlement to 
a compensable initial disability evaluation for service-connected 
anemia is not shown.

Although the veteran has indicated a history of blackout spells, 
these have not been confirmed by any medical authority.  The 
Board observes that she has not had a hemoglobin level of 10 
gm/100 ml or less at any time during the appellate period.  VA 
treatment records developed between 1995 and 2001 included 
laboratory findings specific to the issue at hand.  In 1996, a 
hemoglobin level of 12.6 gm was noted.  In 1997, she was seen 
with a hemoglobin level of 13.1 gm.  In 2000, hemoglobin levels 
were 12.7 gm (on above-mentioned VA examination), as well as 12.2 
gm and 12.7 gm (in July).  Treatment records from River Oaks 
Hospital included a 1998 laboratory report reflecting a 
hemoglobin level of 11.5 (during the veteran's pregnancy).  There 
have been no objective findings of symptoms related to anemia, 
and it was diagnosed by history only on the most recent VA 
physical examination.  Clearly, such evidence findings does not 
reflect the symptoms needed to support a compensable rating under 
Code 7700.

iii.  Conclusion

In reaching the aforementioned determinations, the Board has 
considered all relevant evidence of record, including treatment 
records, statements and hearing testimony from the veteran not 
specifically discussed above.  See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000) (citing Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

While the veteran may still sincerely believe that higher 
evaluations for bilateral varicose veins and anemia with blackout 
spells are indicated, she is not competent to offer opinions on 
questions of medical pathology or severity.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Grottveit v. 
Brown, 5 Vet. App 91 (1993).  The medical evidence of record does 
not support her assertions that the conditions are more disabling 
than the Board now finds.

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the veteran, as required by Schafrath, supra.  The 
Board finds no legal basis upon which to assign higher ratings.  
The preponderance of the evidence is against a rating in excess 
of 30 percent for bilateral varicose veins and against a 
compensable rating for anemia with blackout spells.  The doctrine 
of reasonable doubt, therefore, does not apply in this case.  38 
U.S.C. § 5107(b) (West Supp. 2001).
In addition, application of the extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (2000).  There is no objective 
evidence that the veteran's service-connected bilateral venous 
disability of the lower extremities and/or anemia with blackout 
spells present such exceptional or unusual disability pictures, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  She apparently 
left her job as a cosmetologist because of her bilateral varicose 
veins, but there is no showing that her current paralegal job has 
resulted in less pay.  Moreover, she has not required inordinate 
treatment or hospitalization due to the service-connected 
disability.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

A 30 percent rating for bilateral varicose veins is granted, 
subject to the regulations governing the payment of monetary 
benefits.

A compensable rating for anemia with history of blackout spells 
is denied.


REMAND

During the pendency of this appeal, various amendments became 
effective as to sections of the VA Schedule for Rating 
Disabilities pertaining to the Respiratory System (October 7, 
1996) and Mental Disorders (November 7, 1996).

By decision issued in April 2000, the Jackson VARO granted 
service connection and assigned a 10 percent evaluation, under 
the "revised" rating criteria, for PTSD from October 26, 1995.  
That decision also implemented a Board decision granting service 
connection for sinusitis and assigned an initial noncompensable 
evaluation, under the "revised" rating criteria, from October 
26, 1995.

Because the veteran has perfected an appeal as to the assignment 
of the initial ratings assigned following the award of service 
connection for respiratory disorder and PTSD, the Board is 
required to evaluate all the evidence of record reflecting the 
period of time between the effective date of the initial grants 
of service connection until the present.  Fenderson, supra.

The Court has held that where, as in this case, the law or 
regulation changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will apply 
unless Congress provided otherwise or permitted the Secretary of 
the VA to do otherwise and the Secretary did so.  Karnas, 1 Vet. 
App. at 313 (1991).  Because Congress has not provided otherwise 
in this particular instance and the veteran filed her claims 
prior to these regulatory revisions, the Board concludes that her 
claims should have been reviewed under both the "old" and 
"new" rating criteria.  Id. 

Since these claims must be remanded for procedural purposes, the 
veteran should also be afforded VA rating examinations.  In 
particular, the Board notes that the veteran has several 
respiratory disorder in addition to her service-connected 
sinusitis.  VA treatment records, to include examination reports, 
reflect diagnoses of chronic obstructive pulmonary disease, 
bronchial asthma, sinusitis and vasomotor, probably allergic, 
rhinitis (as reflected on most recent VA examination).  As such, 
it would be beneficial if an examiner reconciled these findings 
and determined the symptoms and degree of impairment related to 
the service-connected sinusitis.

Generally, if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the agency 
of original jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (2000).
On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered to 
comply with the VCAA.  The RO still has the responsibility for 
ensuring compliance with the VCAA.  Accordingly, the case is 
REMANDED for the following: 

1.  The veteran should be requested to 
identify all sources of recent treatment she 
received for sinusitis and PTSD, and to 
furnish signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical records 
from all sources she identifies should then 
be requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this request 
should be associated with the claims folder.  
The veteran should be notified if any 
development by the RO is unsuccessful, and of 
her options in that event.  

2.  The RO must then schedule the veteran for 
a VA otolaryngologic examination to evaluate 
her sinusitis.  All indicated tests should be 
conducted.  The veteran's claims folder 
should be reviewed by the specialist in 
conjunction with the examination.  The 
examiner should specify what symptoms are due 
to sinusitis as opposed to any nonservice-
connected coexisting disorder.  The examiner 
should describe the nature and severity of 
the veteran's sinusitis.  The frequency and 
duration of acute outbreaks of sinusitis 
should be described.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable assistance 
to the Board.  The examination report should 
then be associated with the veteran's claims 
folder.

3.  The RO should also schedule the veteran 
for a VA mental disorders examination to 
determine the current severity of her 
service-connected PTSD.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should differentiate between the 
symptoms due to PTSD, and those due to any 
other, nonservice-related, mental disorders.  
To this end, the examiner should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain a 
true picture of the nature of the veteran's 
psychiatric status.  The examiner should 
render an opinion for the record as to the 
degree to which symptoms of PTSD affect the 
veteran's ability to establish and maintain 
effective and favorable relationships with 
people (social impairment), and the degree to 
which they affect her reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  Based upon a review 
of the record and the examination, the 
examiner should provide a Global Assessment 
of Functioning Score (GAF) provided in the 
Diagnostic and Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the PTSD.  It is 
imperative that the examiner also provides a 
definition of the GAF score.  A discussion of 
the salient facts and the medical principles 
involved will be of considerable assistance 
to the Board.  The examination report should 
then be associated with the veteran's claims 
folder.

4.  Following completion of the above actions, 
the RO must review the claims file and ensure 
that all other notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
as well as the more recent Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), is completed.  
In particular, the RO should ensure that the 
new notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

5.  The RO should then re-adjudicate the 
remaining claims.  The rating criteria for the 
Respiratory System in effect both prior to and 
after October 7, 1996 and for Mental Disorders 
in effect both prior to and after November 7, 
1996 should be considered, and the criteria 
more favorable to the veteran should be 
applied within the confines of VAOPGCPREC 3-
2000 (April 10, 2000).  If either of the 
benefits sought on appeal remains denied, the 
appellant and her representative should be 
provided with an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this REMAND 
the Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted.  The purpose of the REMAND 
is to further develop the record.  No action is required of the 
veteran until she is notified by the RO; however, the veteran is 
advised that failure to cooperate by not reporting for any 
scheduled examination may result in the denial of the claims on 
appeal.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



______________________________                  
____________________________
MICHAEL D. LYON		GEORGE R. SENYK
Member, Board of Veterans' Appeals		Member, Board of 
Veterans' Appeals



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

